Title: Report on Paying Representatives Abroad, [5 June] 1782
From: Madison, James
To: 



[5 June 1782]

The Committee to whom was referred the Letter from the Supirintendant of Finance of the 31st. of May report the following Resolution
Resolved, that the Resolution passed on the 29th of May relative to the Salaries & Allowances of the public Servants of the united States be & hereby is repealed: and that from & after the first Day of August next, Warrants be issued quarterly on the Treasurer of the united States, for one fourth Part of the annual Salaries & Allowances respectively made to the said public Servants employed in foreign Parts.
